Case 6:19-cv-00053-JDK-JDL Document 9 Filed 03/04/19 Page 1 of 2 PageID #: 96



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

TYSON AND BILLY ARCHITECTS,                      §
PC,                                              §
Plaintiff,                                       §
                                                 §
V.                                               §   Civil Action No. 6:19-cv-0053-JDK-JDL
                                                 §
KINGDOM PERSPECTIVES G.P.,                       §
LTD., JIM LAPORTE, and JONATHAN                  §
PINO,                                            §
Defendants.                                      §

                                 NOTICE OF APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       Honorable Court and the U.S. District Clerk for the Eastern District of Texas, Tyler,

Division, and all parties and attorneys will please note that Monique Hammond of Clint James,

PC, is also appearing on behalf of Plaintiff, Tyson and Billy Architects, PC, in this case.

Clint James will continue to serve as Lead Counsel for said Plaintiff.

                                             Respectfully submitted,

                                             CLINT JAMES, PC


                                             By: /s/ Monique Hammond
                                                 Clint James, Lead Attorney
                                                 Texas Bar No. 24069988
                                                 Email: clint@clintjamespc.com
                                                 Monique Hammond
                                                 Texas Bar No. 24102221
                                                 Email: monique@clintjamespc.com
                                                 815 Rice Road
                                                 Tyler, TX 75703
                                                 Tel. (903) 579-0630
                                                 Fax. (903) 579-0640
                                                 Attorneys for Plaintiff




                                                                                             1
Case 6:19-cv-00053-JDK-JDL Document 9 Filed 03/04/19 Page 2 of 2 PageID #: 97



                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
has consented to electronic service on this March 4, 2019. Local Rule CV-5(a)(3)(A).

                                              /s/ Monique Hammond
                                              Monique Hammond




                                                                                        2
